Judgment unanimously affirmed. Memorandum: In view of the overwhelming evidence of defendant’s guilt, any error in limiting defense counsel’s cross-examination of the victim was harmless (see, People v Crimmins, 36 NY2d 230, 242).
We have examined defendant’s other contentions, including those in his pro se supplemental brief, and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Assault, 1st Degree.) Present— Green, J. P., Pine, Balio, Boehm and Davis, JJ.